Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2020

                                    No. 04-19-00509-CR

                                Elizabeth Ann MARTINEZ,
                                         Appellant
                                            v.
                                   The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR9024B
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER

       The appellee’s second motion for an extension of time to file its brief is GRANTED. The
appellee’s brief was filed on September 11, 2020.

       It is so ORDERED September 21, 2020.

                                                          PER CURIAM



       ATTESTED TO: _________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT